NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-28 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: predicted terminal airspace risk category for each operational time period based upon at least one predetermined risk score threshold; and display the terminal airspace risk category for each operational time period, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661